Case: 14-10681    Date Filed: 11/15/2016   Page: 1 of 2


                                                                  [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-10681
                          ________________________

                      D.C. Docket No. 5:10-cv-00489-MTT

MARION WILSON, JR.,

                                                              Petitioner-Appellant,

                                      versus

WARDEN, GEORGIA DIAGNOSTIC PRISON,

                                                             Respondent-Appellee.
                          ________________________
                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (November 15, 2016)

Before ED CARNES, Chief Judge, WILLIAM PRYOR, and JORDAN, Circuit
Judges.

PER CURIAM:

      Upon the majority vote of the judges in this Court in active service, on July

30, 2015, this Court vacated this panel’s prior opinion and granted rehearing en

banc. We concluded that when reviewing a state prisoner’s petition for a writ of

habeas corpus, federal courts need not “look through” a summary decision on the
               Case: 14-10681     Date Filed: 11/15/2016   Page: 2 of 2


merits to review the reasoning of the state trial court. Wilson v. Warden, Ga.

Diagnostic Prison, 834 F.3d 1227, 1230 (11th Cir. 2016). We also held that the

summary denial of a certificate of probable cause to appeal by the Supreme Court

of Georgia was an adjudication on the merits for purposes of our review. Id. at

1235.

        The en banc Court remanded to the panel all outstanding issues in this

appeal, and we ordered and received supplemental briefing from the parties. The

original panel opinion reviewed the “one-line decision of the Supreme Court of

Georgia denying Wilson’s certificate of probable cause . . . because it is the final

decision on the merits.” Wilson v. Warden, Ga. Diagnostic Prison, 774 F.3d 671,

678 (11th Cir. 2014) (internal quotation marks omitted), reh’g en banc granted, op.

vacated, No. 14-10681 (11th Cir. July 30, 2015). And the panel “[could] not say

that the decision of the Supreme Court of Georgia to deny Wilson’s petition . . .

‘was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States.’” Id. at 681

(quoting 28 U.S.C. § 2254(d)(1)). Because the panel opinion reviewed the correct

state-court decision and the remaining issues have not changed, we reinstate the

original panel opinion and affirm the denial of Wilson’s petition for a writ of

habeas corpus.

        AFFIRMED.



                                          2